Case: 18-13266   Date Filed: 08/05/2020   Page: 1 of 7



                                                       [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 18-13266
                       Non-Argument Calendar
                     ________________________

                D.C. Docket No. 0:18-cr-60074-FAM-1



UNITED STATES OF AMERICA,

                                                             Plaintiff-Appellee,

                                versus

ROOSEVELT LEON COOPER,

                                                       Defendant-Appellant.

                     ________________________

              Appeal from the United States District Court
                  for the Southern District of Florida
                    ________________________

                           (August 5, 2020)

     ON REMAND FROM THE UNITED STATES SUPREME COURT
                  Case: 18-13266         Date Filed: 08/05/2020         Page: 2 of 7



Before MARTIN, NEWSOM, and ANDERSON, Circuit Judges.

PER CURIAM:

        In this appeal on remand from the Supreme Court we address Roosevelt

Cooper’s arguments that his indictment was fatally flawed and his plea was

constitutionally invalid. After we affirmed Cooper’s conviction for violating 18

U.S.C. § 922(g)(1), United States v. Cooper, 777 F. App’x 371 (11th Cir. 2019),

the Supreme Court issued its decision in Rehaif v. United States, 139 S. Ct. 2191

(2019). The Court then granted Cooper’s petition, vacated our judgment, and

remanded his appeal for reconsideration in the light of Rehaif.

        In Rehaif, the Supreme Court held that the government must prove that the

defendant both knew that he possessed the firearm and that he knew of his

prohibited status in order to be convicted under § 922(g). In so holding, the Court

examined the language of § 922’s penalty provision, 18 U.S.C. § 924(a)(2),1 which

includes the modifier “knowingly.” 139 S. Ct. at 2195-96. The Court also noted

that such a reading was consistent with the basic principle of requiring mens rea in

criminal statutes. Id. at 2196.

        Cooper argues that the underlying indictment was jurisdictionally deficient

because it failed to allege that he knew he was a felon when he possessed the

        1
                   Section 924(a)(2) provides: “Whoever knowingly violates subsection (a)(6), (d),
(g), (h), (i), (j), or (o) of section 922 shall be fined as provided in this title, imprisoned not more
than 10 years, or both.”


                                                   2
               Case: 18-13266     Date Filed: 08/05/2020   Page: 3 of 7



firearm. Because he pled guilty, Cooper must show a jurisdictional defect to his

indictment because the plea waives all non-jurisdictional defects. United States v.

Brown, 752 F.3d 1344, 1347 (11th Cir. 2014). In Brown, we noted that the

question to ask when examining whether an indictment defect is jurisdictional is

“whether the indictment charged the defendant with a criminal ‘offense against the

laws of the United States.’” 752 F.3d at 1353. While the omission of an element

may render the indictment insufficient, it does not strip jurisdiction from the

district court. Id. at 1353-54.

      This court recently rejected Cooper’s jurisdictional argument in United

States v. Bates, 960 F.3d 1278 (11th Cir. 2020). There, the court relied on United

States v. Moore, 954 F.3d 1322 (11th Cir. 2020), where the court explained that

“the absence of an element of an offense in an indictment is not tantamount to

failing to charge a criminal offense against the United States.” 954 F.3d at 1333.

“So long as the indictment charges the defendant with violating a valid federal

statute as enacted in the United States Code, it alleges an offense against the laws

of the United States and, thereby, invokes the district court’s subject-matter

jurisdiction.” Brown, 752 F.3d at 1354 (rejecting a jurisdictional challenge based

on a missing mens rea element in the indictment) (quotation omitted).

      Here, the indictment tracks the language of § 922(g)(1), which defines a

criminal offense against the laws of the United States. Specifically, the indictment


                                          3
               Case: 18-13266      Date Filed: 08/05/2020    Page: 4 of 7



charges Cooper with “having previously been convicted of a crime punishable by

imprisonment for a term exceeding one year, did knowingly possess in and

affecting interstate and foreign commerce a firearm . . . in violation of Title 18,

United States Code, Sections 922(g)(1) and 924(a)(2).” This sentence both charges

Cooper with violating a valid federal statute and alleges an offense against the

United States. Therefore, because the indictment properly charges a crime against

the United States, it is not jurisdictionally deficient.

      Alternatively, Cooper argues that his guilty plea was constitutionally invalid

because he was not informed of the nature of the charge against him when the

indictment failed to allege and the district court did not advise him that the

government had to prove that he knew he was a felon at the time he possessed the

firearm. Because Cooper did not raise this issue below, we review it for plain

error. “The plain-error test has four prongs: there must be (1) an error (2) that is

plain and (3) that has affected the defendant’s substantial rights; and if the first

three prongs are met, then a court may exercise its discretion to correct the error if

(4) the error seriously affect[s] the fairness, integrity or public reputation of

judicial proceedings.” United States v. Madden, 733 F.3d 1314, 1320 (11th Cir.

2013) (quotation marks omitted). To demonstrate that an error affected his

substantial rights, a defendant “must show a reasonable probability that, but for the

error, the outcome of the proceeding would have been different.” Molina-Martinez


                                            4
               Case: 18-13266    Date Filed: 08/05/2020    Page: 5 of 7



v. United States, 578 U.S. __, __, 136 S. Ct. 1338, 1343 (2016) (quotation

omitted).

      Both parties agree that Cooper has met the first two prongs of plain-error

review by showing an error that was clear or obvious. See Henderson v. United

States, 568 U.S. 266, 273, 133 S. Ct. 1121, 1127 (2013) (explaining that the first

two elements of plain error are met if an error becomes clear while the case is on

appeal). Because the plea colloquy did not establish that Cooper knew he had been

convicted of “a crime punishable by imprisonment for a term exceeding one year,”

18 U.S.C. § 922(g)(1), the error was plain under Rehaif.

      For the third prong of plain-error review, to establish that his substantial

rights were affected, Cooper “must show a reasonable probability that, but for the

error, he would not have entered the plea.” United States v. Dominguez Benitez,

542 U.S. 74, 83, 124 S. Ct. 2333, 2340 (2004). Because the plain-error doctrine is

intended to “correct only particularly egregious errors,” United States v. Young,

470 U.S. 1, 15, 105 S. Ct. 1038, 1046 (1985), we “may consult the whole record

when considering the effect of any error on substantial rights,” United States v.

Vonn, 535 U.S. 55, 59, 122 S. Ct. 1043, 1046 (2002).

      In Bates, we rejected a similar challenge to a plea based on Rehaif. We

noted that at neither his plea hearing nor his sentencing did Bates object to or

express confusion about the government’s statement that he was a seven-time


                                          5
               Case: 18-13266     Date Filed: 08/05/2020    Page: 6 of 7



convicted felon. 960 F.3d at 1296. Bates had not asserted at the plea colloquy that

he did not know his status. Had he raised the issue, we noted that there was

“overwhelming evidence” that “Bates knew he was a felon at the time he possessed

a firearm.” Id. (citing Rehaif, 139 S. Ct. at 2198, for the proposition that

knowledge can be proven by circumstantial evidence). We surmised that had

Bates known of the enhanced burden on the government, “the probability is

virtually zero that it would have changed his decision to plead guilty.” Id.

      Cooper cannot show that his substantial rights were affected. First, he has

not asserted that he would not have pleaded guilty had he known of the additional

burden on the government to show he knew he was a felon at the time that he

possessed the firearm. Second, the record is clear that Cooper knew he had been

convicted of a felony for which he was sentenced to more than one year of

imprisonment: at the time he possessed the loaded firearm, he had been sentenced

to thirty years’ imprisonment and served twenty years. Because the record

indicates that Cooper was aware of his status as a convicted felon at the time of his

possession of a firearm, there is no reason to believe that he would have continued

to trial absent the district court’s error in not informing him that the government

was required to prove “that he knew he belonged to the relevant category of

persons barred from possessing a firearm.” Rehaif, 139 S. Ct. at 2200.

For the foregoing reasons, we affirm.


                                           6
            Case: 18-13266   Date Filed: 08/05/2020   Page: 7 of 7



AFFIRMED.




                                     7